department of the treasury internal_revenue_service washington d c date cc intl br1 lrrubenstein spr-112718-00 o f f ic e o f c h ief c o u n sel uil number info release date john c casstevens internal_revenue_service taxpayer_advocate_service stop c tas ftl jfl west bay st suite jacksonville fl dear mr casstevens i am responding to your fax dated date to mr michael cornett special counsel office of the associate chief_counsel international regarding the u s canadian investments you requested our taxation of assistance in responding to an inquiry from the honorable lois capps u s house of representatives on behalf of the are u s residents who recently returned to the united_states after living in canada for years while residing in canada they established canadian registered retirement savings plans rrsps for their retirement and registered education savings plans resps for their children’s educations canada provides tax requested advice deferred treatment to both rrsps and resps regarding the u s treatment of their rrsps and resps the information provided did not specify whether the term permanent residents u s citizens are required to pay u s tax on income accrued in foreign investments even while they are residing outside the united_states are u s citizens or long- u s citizens and residents are generally taxed on their worldwide income under the internal_revenue_code the code the united_states generally taxes u s citizens and residents on their worldwide income regardless of where they reside or the source of their income in other words taxable_income of u s citizens and residents includes their income from all sources foreign and domestic there is no exception for income accruing in foreign retirement plans or education savings plans however the spr-112718-00 code rules may be changed by an income_tax treaty to which the united_states is a party tax_deferral in the united_states is available for rrsps under paragraph of article xviii of the income_tax treaty between the united_states and canada treaty u s citizens and residents may elect to defer u s taxation on income accruing in an rrsp until the income is distributed the rules for making the election are found in revproc_89_45 1989_2_cb_596 although revproc_89_45 was issued under former article xxix of the treaty its principles remain applicable resps are taxable investments in the united_states the treaty does not provide for deferral of taxation on income accumulating in educational funds the treaty provision that provides benefits for rrsps in limited to arrangements that provide pension retirement or employee_benefits because resps do not provide such benefits the treaty does not provide protection from taxation in the united_states i hope this information is of assistance to you if you have any questions please contact me or leslie r rubenstein at sincerely m grace fleeman assistant to branch chief branch office of the associate chief_counsel international
